IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED


KENNETH LAMAR WILLIAMS,

             Appellant,

 v.                                                Case No. 5D17-3405

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed October 9, 2018

Appeal from the Circuit Court
for Marion County,
Jonathan D. Ohlman, Judge.

James S. Purdy, Public Defender, and
Allison A. Havens, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee,   and     Rebecca Rock
McGuigan, Assistant Attorney General,
Daytona Beach, for Appellee.


PER CURIAM.

      AFFIRMED. See Birch v. State, 248 So. 3d 1213 (Fla. 1st DCA 2018).




ORFINGER, EVANDER and EISNAUGLE, JJ., concur.